  Case 2:17-cr-00070-KJM Document 71 Filed 10/05/20 Page 1 of 1

                          UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF CALIFORNIA



UNITED STATES OF AMERICA,                    No. 2:17-CR-00070-KJM

                 Plaintiff,

       v.                                    ORDER FOR RELEASE OF PERSON
                                             IN CUSTODY
DEONTA KING,

                 Defendant.


TO: THE UNITED STATES MARSHAL SERVICE

This is to authorize and direct you to release DEONTA KING;

Case No. 2:17-CR-00070-KJM, from custody for the following reasons:

      __ Release on Personal Recognizance

      __ Bail Posted in the Sum of $

                              __   Unsecured Appearance Bond

                              __   Appearance Bond with 10% Deposit

                              __   Appearance Bond with Surety

                              __   Corporate Surety Bail Bond

       __X (Other): Time Served



Issued at Sacramento, California on October 5, 2020, at 1:31 pm.
